 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TERRI L. DAVIS,                                    Case No. 1:19-cv-00885-LJO-SAB

12                  Plaintiff,                          ORDER RE STIPULATION FOR
                                                        EXTENSION OF TIME FOR DEFENDANT
13           v.                                         TO RESPOND TO COMPLAINT

14   ARS NATIONAL SERVICES, INC.,                       (ECF No. 7)

15                  Defendant.

16

17          Plaintiff filed this action on June 28, 2019. (ECF No. 1.) On July 26, 2019, the parties

18 filed a stipulation requesting an extension until August 9, 2019, for Defendant to file a response

19 to Plaintiff’s complaint. (ECF No. 7.)
20          Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that

21 Defendant shall file a response to Plaintiff’s complaint on or before August 9, 2019.

22
     IT IS SO ORDERED.
23

24 Dated:     July 29, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
